Citation Nr: 1445368	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, the Veteran presented sworn testimony during a Travel Board hearing in Seattle, Washington, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  In an unappealed decision dated in April 2007, the Board denied service connection for bilateral hearing loss, on the basis that there was no competent diagnosis of hearing loss.

2.  The evidence added to the record since the April 2007 Board decision when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for bilateral hearing loss.

3.  There is competent, probative evidence that bilateral hearing loss is attributable to noise exposure during service.



CONCLUSIONS OF LAW

1. The April 2007 Board decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement for service connection for bilateral hearing loss has been submitted; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Since the Board is reopening the Veteran's claim for a bilateral hearing loss and granting this claim on the merits, there is no need to discuss whether the Veteran has received sufficient notice with regard to this claim, given that any error would be harmless.

New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4) (2013), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet.  App. 273, 284 (1996) (nothing that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The evidence received since the final November 2006 decision includes a VA September 2011 VA examination wherein a VA examiner diagnosed the Veteran with bilateral hearing loss.  This evidence is new in that it was not previous of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's service connection claim for bilateral hearing loss.  Specifically, the newly received evidence fulfills the requirement of a current disability.  The Board finds that this evidence is both new and material to the bilateral hearing loss claim, and the claim is reopened.  38 C.F.R. § 3.1556(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316 ; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

 In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 . 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.


	(CONTINUED ON NEXT PAGE)

Merits

A September 2011 VA examination reflects a diagnosis of bilateral hearing loss for VA purposes.  Thus, the Board finds that the Veteran has a current disability.
The Veteran testified in his July 2014 hearing that while in service the Veteran served on a tank as a loader, driver, gunner, acting tank commander, and while in these positions, he was exposed to loud noise.  The Board acknowledges that that the Veteran's Military Occupational Specialty (MOS) while in service was that of an armor crewman, a specialty consistent with exposure to loud noise.  The Board also references the VA examiner's September 2011 VA examination wherein he states that the Veteran in a May 1968 audiogram had a threshold shift.  This audiogram was the last audiological evaluation for the Veteran before his separation as the separation examination is dated February 1968, prior to the May 1969 audiogram.  Considering the foregoing, the Board finds that the Veteran had an in-service bilateral hearing loss shift.

What remains to be established is whether the Veteran's current hearing loss is related to his documented threshold shift in service as well as his in-service noise exposure.  In this regard, the September 2011 examiner provided a negative opinion based on the finding that the Veteran had normal hearing at service discharge.  However, in providing that opinion, the examiner misinterpreted the chronological order in which the Veteran's hearing was tested.  The VA examiner basis his conclusion on the fact that the Veteran, while having a hearing loss shift in service,  had his hearing return to normal as evidenced by his separation examination.  However, as noted above, the Veteran's separation examination pre-dated the threshold shift.  Thus, the probative value of the VA examiner's opinion is greatly diminished, but suggests that a hearing loss shift such as the Veteran had, that resulted in decreased hearing at separation, would potentially support a connection between his current hearing loss and service noise exposure.  

The Board must also consider the statements of the Veteran.  The Veteran states in his claim for benefits that he has had hearing loss since service.  The Board finds that the Veteran is competent to establish the continuity of his hearing loss symptomatology since service. 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  As to credibility, the Board finds the Veteran to be credible, and his assertions are supported by the May 1968 audiogram which as interpreted by the September 2011 VA examiner is evidence of a threshold shift at discharge.  Weighing the evidence, the Board finds that the Veteran's current hearing loss is related to his in-service acoustic trauma.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to hearing loss has been submitted and the claim is reopened.

Entitlement to service connection for bilateral hearing loss is granted.





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


